Motion Granted; Appeal Dismissed and Memorandum Opinion filed March
21, 2013.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-13-00108-CV

                          STONTEL, LLC, Appellant
                                       V.

                         KALPESH PATEL, Appellee

                   On Appeal from the 295th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2009-77473

                MEMORANDUM                      OPINION


      This is an appeal from a judgment signed November 5, 2012. On March 13,
2013, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                     PER CURIAM

Panel consists of Chief Justice Hedges and Justices Boyce and Donovan.